Name: Commission Regulation (EEC) No 3794/88 of 5 December 1988 amending Regulation (EEC) No 1599/84 as regards the introduction of an application for payment of the aid in advance for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 12. 88 Official Journal of the European Communities No L 334/ 15 COMMISSION REGULATION (EEC) No 3794/88 of 5 December 1988 amending Regulation (EEC) No 1599/84 as regards the introduction of an application for payment of the aid in advance for products processed from fruit and vegetables Committee for Products processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 11a ( 1 ) of Regulation (EEC) No 1599/84 : 'However, if the processor completes his production year before 31 October, he may lodge his application for payment of the paid in advance on 10 October at the earliest.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Article 3 (4) thereof, Whereas Article 11a of Commission Regulation (EEC) No 1599/84(3), as last amended by Regulation (EEC) No 2396/88 (4), lays down the conditions for the payment in advance of part of the production aid for tomato products ; whereas, in view of experience gained, processors who complete their processing cycle before 31 October should be permitted to lodge their applications for payment of the paid in advance before that date in order in principle to enable the advance to be paid earlier ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2 . 1986, p. 1 . (2) OJ No L 198 , 26 . 7. 1988, p. 21 . (3) OJ No L 152, 8 . 6 . 1984, p. . 16 . (4) OJ No L 205, 30 . 7 . 1988 , p. 85.